Case 8:19-cv-02727-JSM-JSS Document 1 Filed 10/31/19 Page 1 of 11 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


 ROXANE MORALES,

        Plaintiff,

 v.                                                         Case No:

 SOUTH FLORIDA FEDERAL
 CREDIT UNION,
                                                            DEMAND FOR JURY TRIAL
       Defendant.

 _____________________________/

       PLAINTIFF’S COMPLAINT WITH INJUNCTIVE RELIEF SOUGHT

        COMES NOW, Plaintiff, ROXANE MORALES (“Ms. Morales”or “Plaintiff”),

 by and through the undersigned counsel, and hereby sues and files this Complaint and

 Demand for Jury Trial with Injunctive Relief Sought against Defendant, SOUTH

 FLORIDA FEDERAL CREDIT UNION (“Defendant”), and in support thereof states

 as follows:

                                             Introduction

        1.        This action arises out of an alleged “Debt” or “Consumer Debt” as defined

 by Fla. Stat. § 559.55 (6) and Defendant’s violations of the Restrictions on Use of

 Telephone Equipment, 47 U.S.C. § 227 et. seq. (“TCPA”), the Florida Consumer

 Collection Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), in attempting to collect

 such Debt by continuing to call Ms. Morales’ Cellular Telephone after Ms. Morales

 demanded that Defendant stop calling her Cellular Telephone, and by continuing to



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                              Morales v. South Florida Federal Credit Union
                                               Page 1 of 11
Case 8:19-cv-02727-JSM-JSS Document 1 Filed 10/31/19 Page 2 of 11 PageID 2




 contact Ms. Morales’ mother after Ms. Morales demanded that Defendant stop contacting

 her mother, which contact even included Defendant going to Ms. Morales’ mother’s

 home repeatedly, which can all reasonably be expected to harass Ms. Morales and her

 mother.

                                       Jurisdiction and Venue

         2.      This Court has subject matter jurisdiction over the instant case arising

 under the federal question presented in the TCPA pursuant to 28 U.S.C. § 1331.

         3.      Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and and Fla.

 Stat. § 559.77 (1), as a substantial part of the events or omissions giving rise to the claims

 occurred in this judicial district.

                                                Parties

         4.      Plaintiff, Ms. Morales was and is a natural person and, at all times material

 hereto, is an adult, a resident of Pinellas County, Florida, and a “debtor” or “consumer”

 as defined by Fla. Stat. § 559.55 (8).

         5.      Ms. Morales is the “called party” as referenced in the TCPA, 47 U.S.C. §

 227 (b) (1) (A) (iii), for all calls placed to cellular telephone number 786-***-5230 (“Ms.

 Morales’s Cellular Telephone”).

         6.      At all times material hereto, Defendant was and is a credit union with its

 headquarters located at 1902 N.W. 14th Avenue, Miami, FL 33125.

                                         Statements of Fact

         7.      Ms. Morales opened a credit card account with Defendant (“Account”).




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                             Morales v. South Florida Federal Credit Union
                                              Page 2 of 11
Case 8:19-cv-02727-JSM-JSS Document 1 Filed 10/31/19 Page 3 of 11 PageID 3




        8.       Sometime thereafter, Ms. Morales encountered financial difficulties and

 fell behind on her payments towards the Account and incurred an outstanding balance

 owed thereunder (“Debt”).

        9.       In or around June of 2019, Defendant began placing calls to Ms. Morales’

 Cellular Telephone” in attempts to collect the Debt.

        10.      During that same time period, Defendant began placing calls to Ms.

 Morales’ mother’s cellular telephone number, 786-***-2690 (“Ms. Morales’ Mother’s

 Cellular Telephone”), in attempts to collect the Debt.

        11.      Defendant also sent its agents or representatives to Ms. Morales’ mother’s

 home in attempts to collect the Debt.

        12.      Ms. Morales spoke with Defendant in June of 2019 and demanded that

 Defendant stop calling her Cellular Telephone, that Defendant stop calling her Mother’s

 Cellular Telephone, and that Defendant stop going to Ms. Morales’ mother’s home.

        13.      Despite Ms. Morales’ demands, Defendant continued to place calls to Ms.

 Morales’ Cellular Telephone and Ms. Morales’ Mother’s Cellular Telephone in attempts

 to collect the Debt.

        14.      Defendant also continued to send its agent or representatives to Ms.

 Morales’ home in attempts to collect the Debt.

        15.      Defendant called Ms. Morales’s Cellular Telephone from several different

 telephone numbers, including, but not limited to: 305-207-5285.

        16.      All of Defendant’s calls to Ms. Morales’ Cellular Telephone were placed

 in an attempt to collect the Debt.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                             Morales v. South Florida Federal Credit Union
                                              Page 3 of 11
Case 8:19-cv-02727-JSM-JSS Document 1 Filed 10/31/19 Page 4 of 11 PageID 4




        17.      All of Defendant’s calls to Ms. Morales’ Mother’s Cellular Telephone

 were placed in an attempt to collect the Debt.

        18.      All of Defendant’s visits to Ms. Morales’ mother’s home were in an

 attempt to collect the Debt.

              Count 1: Violation of the Telephone Consumer Protection Act

        19.      Ms. Morales re-alleges paragraphs 1-18 and incorporates the same herein

 by reference.

        20.      The Restrictions on Use of Telephone Equipment provision, 47 U.S.C. §

 227 (b) (1) prohibits any person:

                          (A) to make any call (other than a call made for
                          emergency purposes or made with the prior express
                          consent of the called party) using any automatic
                          telephone dialing system or an artificial prerecorded
                          voice – (iii) to any telephone number assigned to a
                          paging service, cellular telephone service, . . . or
                          any service for which the called party is charged for
                          the call.

        21.      Ms. Morales revoked consent to have Defendant call her Cellular

 Telephone by the use of an automatic telephone dialing system (“ATDS”) or artificial

 voice or prerecorded message in or around June of 2019 when she expressly told

 Defendant to stop calling her Cellular Telephone.

        22.      Despite this revocation of consent, Defendant thereafter continued to call

 Ms. Morales’ Cellular Telephone.

        23.      Defendant did not place any emergency calls to Ms. Morales’ Cellular

 Telephone.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                             Morales v. South Florida Federal Credit Union
                                              Page 4 of 11
Case 8:19-cv-02727-JSM-JSS Document 1 Filed 10/31/19 Page 5 of 11 PageID 5




        24.      Defendant willfully and knowingly placed non-emergency calls to Ms.

 Morales’ Cellular Telephone.

        25.      Ms. Morales knew that Defendant called Ms. Morales’ Cellular Telephone

 using an ATDS because she heard a pause when she answered at least one of the first few

 calls from Defendant on her Cellular Telephone before a live representative of Defendant

 came on the line.

        26.      Ms. Morales knew that Defendant called Ms. Morales’ Cellular Telephone

 using a prerecorded voice because Defendant left Ms. Morales at least one voicemail

 using a prerecorded voice.

        27.      Defendant used an ATDS when it placed at least one call to Ms. Morales’

 Cellular Telephone.

        28.      Under information and belief, Defendant used an ATDS when it placed at

 least ten calls to Ms. Morales’ Cellular Telephone.

        29.      Under information and belief, Defendant used an ATDS when it placed at

 least twenty calls to Ms. Morales’ Cellular Telephone.

        30.      Under information and belief, Defendant used an ATDS when it placed all

 calls to Ms. Morales’ Cellular Telephone.

        31.      At least one call that Defendant placed to Ms. Morales’ Cellular

 Telephone was made using a telephone dialing system that has the capacity to store

 telephone numbers to be called.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                             Morales v. South Florida Federal Credit Union
                                              Page 5 of 11
Case 8:19-cv-02727-JSM-JSS Document 1 Filed 10/31/19 Page 6 of 11 PageID 6




        32.      At least one call that Defendant placed to Ms. Morales’ Cellular

 Telephone was made using a telephone dialing system that has the capacity to produce

 telephone numbers to be called without human intervention.

        33.      At least one call that Defendant placed to Ms. Morales’ Cellular

 Telephone was made using a telephone dialing system that uses a random number

 generator.

        34.      At least one call that Defendant placed to Ms. Morales’ Cellular

 Telephone was made using a telephone dialing system that uses a sequential number

 generator.

        35.      At least one call that Defendant placed to Ms. Morales’ Cellular

 Telephone was made using a prerecorded voice.

        36.      Defendant has recorded at least one conversation with Ms. Morales.

        37.      Defendant has recorded more than one conversation with Ms. Morales

        38.      Defendant has corporate policies and procedures in place that permit it to

 use an ATDS or artificial voice or prerecorded message to place call individuals to collect

 alleged debts from said individuals, such as Ms. Morales for its financial gain.

        39.      Defendant has corporate policies and procedures in place that permit it to

 use an ATDS or artificial voice or prerecorded message, and to place calls to individuals

 using such devices, just as it did to Ms. Morales’ Cellular Telephone, with no way for the

 called party and recipient of the calls to permit, elect, or invoke the removal of the called

 party and recipient of the calls’ cellular telephone number from Defendant’s call list.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                             Morales v. South Florida Federal Credit Union
                                              Page 6 of 11
Case 8:19-cv-02727-JSM-JSS Document 1 Filed 10/31/19 Page 7 of 11 PageID 7




          40.      The structure of Defendant’s corporate policies and/or procedures permits

 the continuation of calls to individuals like Ms. Morales despite individuals like Ms.

 Morales revoking any consent that Defendant believes it may have to place such calls.

          41.      Defendant knowingly employs methods and has corporate policies and

 procedures that do not permit the cessation or suppression of calls placed using an ATDS

 to individual’s cellular telephones, like the calls that it placed to Ms. Morales’ Cellular

 Telephone.

          42.      Defendant has corporate policies to abuse and harass consumers like Ms.

 Morales.

          43.      Defendant has been sued in federal court where the allegations include:

 calling an individual using an ATDS after the individual asked for the calls to stop.

          44.      Defendant has been sued in federal court where the allegations include:

 calling an individual using an automated or prerecorded voice after the individual asked

 for the calls to stop.

          45.      Defendant’s actions have damaged Ms. Morales by causing her

 embarrassment.

          46.      Defendant’s actions have damaged Ms. Morales by causing her emotional

 distress.

          47.      Defendant’s actions have damaged Ms. Morales by causing her stress.

          48.      Defendant’s actions have damaged Ms. Morales by causing her anxiety.

          49.      Defendant’s actions have damaged Ms. Morales by causing her to lose

 sleep.



                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                               Morales v. South Florida Federal Credit Union
                                                Page 7 of 11
Case 8:19-cv-02727-JSM-JSS Document 1 Filed 10/31/19 Page 8 of 11 PageID 8




        50.      Defendant’s actions have damaged Ms. Morales by causing her

 aggravation and being a nuisance.

        51.      Defendant’s actions have damaged Ms. Morales by invading her privacy.

        52.      All conditions precedent to this action have occurred.

        WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Defendant as follows:

              a. Awarding statutory damages as provided by 47 U.S.C. § 227 (b) (3) (B),

                 which allows for $500 in damages for each such violation;

              b. Awarding treble damages pursuant to 47 U.S.C. § 227 (b) (3) (C);

              c. Awarding Plaintiff costs;

              d. Ordering an injunction preventing further wrongful contact by the

                 Defendant; and

              e. Any other and further relief as this Court deems just and equitable.


      Count 2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)

        53.      Plaintiff re-alleges paragraphs 1-18 and incorporates the same herein by

 reference.

        54.      Defendant violated the FCCPA. Defendant’s violations include, but are

 not limited to, the following:

              a. Defendant violated Fla. Stat. § 559.72(7) by continuing to

                 place calls to Ms. Morales’ Cellular Telephone despite Ms.

                 Morales’ demands that Defendant stop calling her Cellular




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                             Morales v. South Florida Federal Credit Union
                                              Page 8 of 11
Case 8:19-cv-02727-JSM-JSS Document 1 Filed 10/31/19 Page 9 of 11 PageID 9




                  Telephone, which can reasonably be expected to harass Ms.

                  Morales.

               b. Defendant violated Fla. Stat. § 559.72(7) by continuing to

                  place calls to Ms. Morales’ Mother’s Cellular Telephone,

                  despite Ms. Morales’ demands that Defendant stop calling

                  her Cellular Telephone, which can reasonably be expected

                  to harass Ms. Morales’ mother.

               c. Defendant violated Fla. Stat. § 559.72(7) by continuing to

                  send representatives or agent to Ms. Morales’ mother’s

                  home, despite Ms. Morales’ demands that Defendant stop

                  going to her mother’s home, which can reasonably be

                  expected to harass Ms. Morales and her mother.

         55.      As a result of the above violations of the FCCPA, Ms. Morales has been

 subjected to unwarranted and illegal collection activities and harassment for which she

 has been damaged.

         56.      Defendant’s actions have damaged Ms. Morales by causing her

 embarrassment.

         57.      Defendant’s actions have damaged Ms. Morales by causing her emotional

 distress.

         58.      Defendant’s actions have damaged Ms. Morales by causing her stress.

         59.      Defendant’s actions have damaged Ms. Morales by causing her anxiety.




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                              Morales v. South Florida Federal Credit Union
                                               Page 9 of 11
Case 8:19-cv-02727-JSM-JSS Document 1 Filed 10/31/19 Page 10 of 11 PageID 10




           60.      Defendant’s actions have damaged Ms. Morales by causing her to lose

  sleep.

           61.      Defendant’s actions have damaged Ms. Morales by causing her

  aggravation and being a nuisance.

           62.      Defendant’s actions have damaged Ms. Morales by invading her privacy.

           63.      It has been necessary for Ms. Morales to retain the undersigned counsel to

  prosecute the instant action, for which she is obligated to pay a reasonable attorney’s fee.

           64.      All conditions precedent to this action have occurred.

           WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

  against Defendant as follows:

                    a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                    b. Awarding actual damages;

                    c. Awarding punitive damages;

                    d. Awarding costs and attorneys’ fees; and

                    e. Any other and further relief as this Court deems just and equitable.




                                    DEMAND FOR JURY TRIAL

           Plaintiff, Roxane Morales, demands a trial by jury on all issues so triable.




                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                                Morales v. South Florida Federal Credit Union
                                                Page 10 of 11
Case 8:19-cv-02727-JSM-JSS Document 1 Filed 10/31/19 Page 11 of 11 PageID 11




   Respectfully submitted this October 31, 2019,


                                                   /s/ Kaelyn Steinkraus
                                                   Kaelyn Steinkraus, Esq.
                                                   Florida Bar No. 125132
                                                   kaelyn@zieglerlawoffice.com
                                                   Law Office of Michael A. Ziegler, P.L.
                                                   2561 Nursery Road, Suite A
                                                   Clearwater, FL 33764
                                                   (p) (727) 538-4188
                                                   (f) (727) 362-4778
                                                   Counsel for Plaintiff




             Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                            Morales v. South Florida Federal Credit Union
                                            Page 11 of 11
